United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, New Cumberland, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0644
Issued: April 14, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 9, 20161 appellant filed a timely appeal from an August 13, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3
1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from August 13, 2015, the date of OWCP’s last decision was
February 9, 2016. Since using February 17, 2016, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is February 9, 2016, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal after OWCP rendered its August 13,
2015 decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of
its final decision. Therefore, the Board lacks jurisdiction to review this additional evidence. 20 C.F.R.
§ 501.2(c)(1).

ISSUE
The issue is whether appellant established a right ankle injury causally related to an
April 20, 2015 employment incident.
FACTUAL HISTORY
On April 24, 2015 appellant, then a 40-year-old materials handler, filed a traumatic injury
claim (Form CA-1) alleging that on April 20, 2015 he injured his right ankle at work. He
reported that he was attempting to place some heavy material and overextended his right ankle.
The record indicates that appellant had a prior injury on February 15, 2013 accepted for a right
ankle sprain.4 He worked light duty and had returned to full duty as of June 24, 2013.
Appellant was seen on April 20, 2015 by Dr. Christina Maier, an osteopath. Dr. Maier
provided a history that appellant was lifting a 40-pound box while sitting in a crane, and while
leaning forward felt significant pain in his right ankle. She noted that appellant had a prior right
ankle injury on February 15, 2013 and had undergone surgery for that injury in January 2014.
Dr. Maier provided results on examination and diagnosed right ankle arthralgia. In a form
report, she indicated that appellant could work with restrictions.
In a note dated April 21, 2015, Dr. Elizabeth Hinton, a podiatrist, indicated that appellant
was seen for right ankle pain and discomfort. In a brief report dated April 23, 2015, she related
that appellant had previously been seen for a 2013 right ankle injury. According to Dr. Hinton,
the 2013 injury was permanent and caused permanent pain. By report dated April 27, 2015, she
noted that appellant had severe right ankle pain. Dr. Hinton indicated that appellant’s condition
had been present for several years, but on April 9, 2015 appellant claimed the arch supports were
making his ankle pain worse. She wrote that on April 27, 2015 appellant was mowing the lawn
over the weekend and now had severe right ankle pain. Dr. Hinton diagnosed ankle and foot
arthropathy, ankle and foot tenosynovitis, ankle enthesopathy, and tarsal tunnel syndrome.
The employing establishment controverted the claim by letter dated May 8, 2015. The
compensation specialist noted that Dr. Hinton had referred to the 2013 employment injury.
The record contains a right ankle magnetic resonance imaging (MRI) scan report dated
May 19, 2015, from Dr. Joachim Huerter, a radiologist. Dr. Huerter reported a focal area of
marrow edema and a bone marrow contusion on the medial aspect of the talus. By report dated
June 8, 2015, Dr. Terry Clarke, a podiatrist, indicated that appellant woke up that morning and
reported right ankle pain.
By report dated June 23, 2015, Dr. Bradley Lamm, a podiatrist, provided a history of a
2013 right ankle injury, with surgery in January 2014. He reported that appellant had not had a
reinjury to his ankle since the 2013 employment injury. Dr. Lamm provided results on
examination and diagnosed right ankle pain, instability, and weakness, neuritis right sural nerve

4

OWCP issued a September 17, 2015 decision denying a claim for a recurrence of disability under that claim.
That issue is not currently before the Board.

2

and intermediate dorsal cutaneous nerve. By report dated June 24, 2015, Dr. Clarke reported that
appellant did not believe he was getting better.
In a letter dated July 10, 2015, OWCP requested that appellant submit additional factual
and medical evidence with respect to his claim. Appellant was afforded 30 days to submit this
evidence.
By decision dated August 13, 2015, OWCP denied the claim for compensation. It found
the medical evidence was insufficient to establish an injury causally related to an April 20, 2015
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged; and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether an employee actually sustained an injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.7 The second component is whether the
employment incident caused a personal injury and generally can be established only by medical
evidence.
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence supporting such a causal relationship.8 The opinion of the physician
must be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant. This medical opinion must include an accurate history of the
employee’s employment injury and must explain how the condition is related to the injury. The
weight of medical evidence is determined by its reliability, its probative value, its convincing

5

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

6

Michael E. Smith, 50 ECAB 313 (1999).

7

Elaine Pendleton, supra note 5 at 1143.

8

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

3

quality, the care of analysis manifested, and the medical rationale expressed in support of the
physician’s opinion.9
ANALYSIS
In the present case, appellant filed a traumatic injury claim alleging that he sustained a
right ankle injury in the performance of duty on April 20, 2015. He described the incident as
overextending his right ankle while attempting to position some heavy material. OWCP
accepted that there was an employment incident on April 20, 2015. The issue is whether there is
medical evidence establishing a diagnosed condition casually related to the employment incident.
The only medical evidence with a factual history describing the incident was the
April 20, 2015 report from Dr. Maier, an osteopath. This report is insufficient to establish the
claim for compensation. Dr. Maier diagnosed a right ankle arthralgia. She noted that appellant
had a prior history of injury regarding the right ankle. Dr. Maier does not provide any opinion
on causal relationship between the diagnosed condition and the employment incident. A
rationalized medical opinion in this case would provide a clear explanation, based on an accurate
factual history, of any injury causally related to the April 20, 2015 employment incident, with
reference to the medical history.
As to the evidence of record from the podiatrists, Drs. Hinton, Clarke, and Lamm, these
reports do not support appellant’s claim for compensation. None of the podiatrists provide a
history of the April 20, 2015 employment incident. Dr. Lamm specifically indicated in his
June 23, 2015 report that appellant had not had an additional injury to his right ankle after the
2013 employment injury and January 2014 surgery.
It is appellant’s burden of proof to establish the claim for compensation. For the reasons
discussed, he did not meet his burden of proof in this case.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds appellant did not meet his burden of proof to establish an injury causally
related to an April 20, 2015 employment incident.

9

James Mack, 43 ECAB 321 (1991).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 13, 2015 is affirmed.
Issued: April 14, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

